FILL D IN COURT OF APPEALS
                                                        12th Court of Appc- • U^rict




                                                        CATHY S. LUSK,



                                                                             FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                     ^Fv**™*S

                               i"«
7/30/2015                                                      COANo. 12-14-00073-CR
PIERCE, JOSEPH MICHAEL               Tr. Ct. No. 114-0648-13                     PD-0651-15
On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *